Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.                                                             
                                          
                                                      Response to Amendment
Based on applicant’s amendment, filed on 12/22/2021, see page 2 through 14 of the remarks, also telephone interview on February 8, 2022, with respect to cancellation of claims 2, 4-8, 11-12 and 15-20, and amended claims 1, 3, 9, 10, 13 and 14, have been fully considered and are persuasive, upon further consideration the rejection of 103(a) for claims 1, 3, 9, 10, 13 and 14, are hereby withdrawn.    
             The claims 1, 3, 9, 10, 13 and 14 now renumbered as 1-6 are allowed.  

                                            EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Applicants Attorney (Chien-hung Yu (Andy), Reg No. 74,923), on February 8, 2022, without traverse.

           The amended claims 1, 3, 9, 10, 13 and 14 as follows: 
          Cancel claims 2, 4-8, 11-12, and 15-20.

           Claim 1. (Currently Amended) An information output apparatus, comprising:
           a first table that stores relevance, which is correlation values, between a plurality of divided brain areas of a brain image captured by a magnetic resonance imaging (MRI) apparatus and a plurality of test items of a dementia diagnostic test, wherein the correlation value is relevance between a score and atrophy rate of the test items, and the plurality of divided brain areas are brain areas divided corresponding to a Broadmann’s brain map;
           at least one of processor configured to:
           input at least one specific brain area; and
           read and selectively output the correlation values of the plurality of test items of the dementia diagnostic test with respect to the specific brain area or one or more test items of the dementia diagnostic test that has correlation value exceeding a threshold value among the plurality of test items of the dementia diagnostic test, from the first table based on the specific brain area.
           Claim 2. (Cancelled)
           Claim 3. (Currently Amended) An information output apparatus, comprising:
, wherein the correlation value is relevance between a score and atrophy rate of the test items, and the plurality of divided brain areas are brain areas divided corresponding to a Broadmann’s brain map;
           at least one of processor configured to:
           input the test items of the dementia diagnostic test; and
           	read and output the correlation values of the plurality of brain areas with respect to the test items of the dementia diagnostic test or one or more brain areas that has correlation values exceeding a threshold value among the plurality of brain areas, from the first table based on the input test items of the dementia diagnostic test.
           Claims 4-8. (Cancelled)
           Claim 9. (Currently Amended) An information output method, comprising:
           	a step of preparing a first table that stores relevance, which is correlation values, between a plurality of divided brain areas of a brain image captured by a magnetic resonance imaging (MRI) apparatus and a plurality of test items of a dementia diagnostic test, wherein the correlation value is relevance between a score and atrophy rate of the test items, and the plurality of divided brain areas are brain areas divided corresponding to a Broadmann’s brain map;
           a step of receiving an input of at least one specific brain area; and
           	a step of reading and selectively outputting correlation values of the plurality of test items of the dementia diagnostic test with respect to the specific brain area or one or more test items of the dementia diagnostic test that has correlation value relevance exceeding a threshold value area.
           Claim 10. (Currently Amended) An information output method, comprising:
           	a step of preparing a first table that stores relevance, which is correlation values, between a plurality of divided brain areas of a brain image captured by a magnetic resonance imaging (MRI) apparatus and a plurality of test items of a dementia diagnostic test, wherein the correlation value is relevance between a score and atrophy rate of the test items, and the plurality of divided brain areas are brain areas divided corresponding to a Broadmann’s brain map;
	a step of receiving an input of the test items of the dementia diagnostic test; and
	a step of reading and outputting correlation values of the plurality of brain areas with respect to the test items of the dementia diagnostic test or one or more brain areas that has correlation value relevance exceeding a threshold value among the plurality of brain areas, from the first table based on the received test items of the dementia diagnostic test.
           Claims 11-12. (Cancelled)
           Claim 13. (Currently Amended) A non-transitory computer readable recording medium storing an information output program applied to a computer comprising a first table that stores relevance, which is correlation values, between a plurality of divided brain areas of a brain image captured by a magnetic resonance imaging (MRI) apparatus and a plurality of test items of a dementia diagnostic test, wherein the correlation value is relevance between a score and atrophy rate of the test items, and the plurality of divided brain areas are brain areas divided corresponding to a Broadmann’s brain map; the program causing the computer to:
           receive an input of at least one specific brain area; and
selectively output the correlation values of the plurality of test items of the dementia diagnostic test with respect to the specific brain area that has correlation value exceeding a threshold value among the plurality of test items of the dementia diagnostic test, from the first table based on the received specific brain areas.
           Claim 14. (Currently Amended) A non-transitory computer readable recording medium storing an information output program applied to a computer comprising a first table that stores relevance, which is correlation values, between a plurality of divided brain areas of a brain image captured by a magnetic resonance imaging (MRI) apparatus and a plurality of test items of a dementia diagnostic test, wherein the correlation value is relevance between a score and atrophy rate of the test items, and the plurality of divided brain areas are brain areas divided corresponding to a Broadmann’s brain map;
           the program causing the computer to:
           receive an input of the test items of the dementia diagnostic test; and
           	read and output correlation values of the plurality of brain areas with respect to the test items of the dementia diagnostic test or one or more brain areas that has correlation value exceeding a threshold value among the plurality of brain areas, from the first table based on the received test items of the dementia diagnostic test.
           Claims 15-20. (Cancelled)

                                           REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an information output apparatus, an information output method, and an information output program, and in particular, to a technique for providing 
           Based on applicant’s amendment, with respect to claim 1, representative of claims 3, 9, 10, 13 and 14, the closest prior art of record (Bhavani and Mori), Bhavani reference is directed to Alzheimer’s disease (AD) is associated with widespread structural and functional brain alterations. Examined the gray matter (GM) voxel based morphometric (VBM) correlates of cognitive and clinical severity scores in patients with AD, and Mori reference is directed to the invention can include several components including a multi-atlas image segmentation tool, a brain atlas library, a database of the normal brains, and a dictionary that translates the quantitative analysis results to human-readable sentences. But neither Bhavani nor Mori, suggest, among other things, “ wherein the “correlation value is relevance between a score and atrophy rate of the test items”, and the plurality of divided brain areas are brain areas divided corresponding to a Broadmann’s brain map; input at least one specific brain area; and read and selectively output the correlation values of the plurality of test items of the dementia diagnostic test with respect to the “specific brain area” or one or more test items of the dementia diagnostic test that has “correlation value exceeding a threshold value” among the plurality of test items of the dementia diagnostic test, from the “first table” based on the specific brain area”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Bhavani and Mori) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
February 8, 2022